DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The  present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on April 27, 2022.  These amendments to the title are accepted.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
Allowable Subject Matter
4.	Claims 1 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Li et al. (U.S. Patent Application Publication # 2021/0092792 A1) teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to receive the user stream by using the data stream;”(Fig.5, 8, 11A-11B; Paragraph [0008]), in view of Gebert et al. (U.S. Patent Application Publication # 2022/0022088 A1) teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077])), and Dao et al. (U.S. Patent Application Publication # 2019/0132251 A1) teach “the (R)AN node 302 may encapsulate the UL unstructured PDU packets in N3 GTP tunnel format, which includes the QFI, and transmit (at 514) the encapsulated unstructured PDU packet to the UPF 304 via an N3 GTP tunnel 328. Transmitting the encapsulated unstructured PDU packet in 514 may take the form of transmitting to the UPF 304 a packet over the N3 interface that has been encapsulated by attaching a GTP header.”(Paragraph [0075]), fail to disclose: “… the first data packet includes a time sensitive data frame to be transmitted at a data link layer using an unstructured frame.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-3, 13, 8-10, 5, 7, and 11-12 are also allowed by virtue of their dependency on claim 1.
Regarding claim 18, the best prior art found during the examination of the present, Li et al. (U.S. Patent Application Publication # 2021/0092792 A1) teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to receive the user stream by using the data stream;”(Fig.5, 8, 11A-11B; Paragraph [0008]), in view of Gebert et al. (U.S. Patent Application Publication # 2022/0022088 A1) teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077])), and Dao et al. (U.S. Patent Application Publication # 2019/0132251 A1) teach “the (R)AN node 302 may encapsulate the UL unstructured PDU packets in N3 GTP tunnel format, which includes the QFI, and transmit (at 514) the encapsulated unstructured PDU packet to the UPF 304 via an N3 GTP tunnel 328. Transmitting the encapsulated unstructured PDU packet in 514 may take the form of transmitting to the UPF 304 a packet over the N3 interface that has been encapsulated by attaching a GTP header.”(Paragraph [0075]), fail to disclose: “… the first data packet includes a time sensitive data frame to be transmitted at a data link layer using an unstructured frame.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 19 are also allowed by virtue of their dependency on claim 18.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sachs et al. (U.S. Patent Application Publication # 2020/0259896 A1) teach “the TSN network interfaces with the UPF for the purpose of delivering working clock information wherein the UPF to UE path emulates a PTP link so that there is a virtual continuous PTP chain between the TSN Working domains on the right of the 5G network and the End Stations on the left of the 5G network (i.e. PTP sync message exchange is performed between the UE and the TSN Node supporting the working clock).”(Fig.90; Paragraph [1107])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 3, 2022